 In the Matter Of MONTGOMERY -WARD & COMPANYand,WAREHOUSE-MEN'SUNION, LOCAL No. 206, CHARTERED BY THE INTERNATIONALBROTHERHOODOF TEAMSTERS, CIIAUFFIURS, STABLEMEN AND HELPERSOF AMERICA, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORIn the Matter Of MONTGOMERY WARD & COMPANYandRETAIL CLERK'SINTERNATIONAL PROTECTIVE ASSOCIATION, LOCAL No. 1257, AFFILIATED-WITH THE AMERICAN FEDERATION OF -LABORCases Nos. C-1905 and C-1906.-Decided November 29, 1941Jurisdiction:general merchandising mail order industry.Unfair Labor PracticesInterference, Restraint, and Coercwoe.anti-union statements; inducing strikingemployees to desert the unions and to abandon their concerted activity.Collective Bargaining:majority of unions established by: prior certification ofone union and membership in the other union-failure to negotiate in goodfaith : refusal at outset of negotiations to agree to embody understandingsreached in a signed contract, refusal to advance counterproposals; taking thenegative attitude that it had no affirmative duty to do anything and thatthe initiative continues to lie withthe unionsthroughout the bargaining proc-ess; failure to fulfill its obligation "to discuss freely and fully then- (theparties')respective claims and demands and, when these are opposed, tojustify them on reason" by simply relying on existing practice as a reasonfor not agreeing to union's pi oposal ; n efusal to embody prohibition againstunion discrimination in contracts which constituted a "refusal to do whatreasonableand fair-minded men are ordinarily willing to do", deliberatepostponing information concerning when a further conference could takeplace although aware of union's desirefor anearly reply; violating obligationto deal with the unions as exclusive representatives by soliciting individualstriking employees to return to workRemedial Orders:employer ordered to bargain collectively with the unions andto embody understanding reached insigned agreements;sincestrike is foundto have been caused and prolonged by employer's refusal to bargain, em-ployer ordered to reinstate striking employees upon application.Units Appropriate for Collective Bargaining:(1) all merchandise checkers inthe shipping department; all receiving clerks in the receiving department,all employees on the freight elevators ; all sorters, completers, and packers,but not billers in the packing and billing department; all employees of thepackage-opening department except authenticate s, all employees of the cen-tral-repair unit except those engaged in office work; all employees in thejewelry-repair unit engaged in handling merchandise, except watchmakers;all employees in the merchandise division except timekeepers and employeesengaged in taking orders ; all employees in the supply and multigraph de-partmentwho fill in andstock supplies ; all employees who handle mer-chandise in the opeiatnng auditing, stock-control, and catalog-servicedepartments; all posters, and all employees at the warehouse, excludingsupervnsoy employees; and (2) all retail clerks engaged in handling or37 N L. It B., No 16.100 MONTGOMERY WARD & COMPANY101selling merchandise, including displayhelpers, tire mounters,stock men, orderfillers,markers,messengers, outside salesmen, and floorcashiers,exclusiveof supervisory employeesMr. Patrick H. Walker,for the Board.Mr. Stuart S. Ball,of Evanston, Ill., for the respondent.Mr. James Landye,of Portland, Oreg., for the Unions.Mr. William T. Little,of counsel to the Board.DECISIONANDORDERSTATEMENT OF TIIECASE.Upon charges duly filed by Warehousemen's Union, Local No. 206,chartered by International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, affiliated with the AmericanFederation of Labor, herein called the Warehousemen, and RetailClerks' International Protective Association, Local No. '1257,.affil-iated with the American Federation of Labor, herein called the Re-tailClerks,' and collectively called the Unions, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Nineteenth Region (Seattle, Washington), issued a consoli-dated complaint 2 dated March 31, 1941, against Montgomery WardCompany, Portland, Oregon, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1) and (5) and Section 2 (6) and (7) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.Copies of the com-plaint, accompanied by notice of hearing, were duly served upon therespondent, the Warehousemen, and the Retail Clerks.The complaint, as amended at the hearing, alleged in substance:(1) that the respondent, on or about November 12 and 25, and Decem-ber 13, 14, and 16, 1940, refused to bargai n collectively with the Ware-housemen, which had been certified by the Board 3 as the represent-ative of the employees in an appropriate unit, and with the RetailClerks, which represented a majority of the employees in an appro-priate unit; (2) that on or about December 7, 1940, the Unions calleda strike because of the respondent's refusal to bargain collectively;and (3) that the respondent by its refusal to bargain and by other actsinterfered with, restrained, and coerced its employees in the exercise1The Waiehousenien filed a charge on December 13 and the Retail Clerks on December21, 1940 .2The Board,. on March 28, 1941, ordered that Cases Nos C-1905 and C-1906 beconsolidated3andIVaieliousemen's Union, Local No. 206,26 N L R B. No 46433257-42-vor. :37--8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the rights guaranteed in Section, 7 of the Act.On April 8, 1941,the respondent filed its answer, denying that it had engaged in thealleged unfair labor practices.Pursuant to notice a hearing was held at Portland, Oregon, fromApril 14 to 17, 1941, before George Bokat, the Trial Examiner dulydesignatedby the Chief Trial Examiner.The Board, the respond-ent, and the Unions were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the hearing, the counsel for theBoard moved to amend the complaint with regard to the unitclaimedto be appropriateby theRetailClerks.He further moved that thepleadingsbe conformed to the proof.Thesemotions were granted.At the conclusion of the hearing,counsel for the respondent movedto dismiss the complaint.Decisionon this motion was reserved anddenied by the Trial Examinerin hisIntermediate Report.Duringthe course of the hearing, the Trial Examinermade, several rulingson other motionsand on objections to the admission of evidence.The Board has reviewed the rulings of the TrialExaminer and findsthat no prejudicialerrorswere committed.The rulings are herebyaffirmed.On June 11, 1941, the TrialExaminerissued his IntermediateReport,copies of which were duly served upon the respondent andthe Unions.In hisIntermediate Report, the Trial Examiner foundthat the respondent had engagedin unfairlabor practices within themeaning of Section 8 (1) and (5) and Section 2 (6) and (7) of theAct and recommended that the respondent cease and desist from suchunfairlabor practices, and take certain affirmative action designedto effectuate the policies of the Act.Thereafter, the respondent filed a brief and exceptions to the Inter-mediate Report.Pursuant to notice duly served upon the respond-ent and the Unions, a hearing for the purpose of oral argument washeld at Washington, D. C., on August 5, 1941.The respondent wasrepresented by counsel and presented oral argument.The Unionsdid not appear.The Board has considered the responde_it's excep-tions to the Intermediate Report, and its brief in support thereof, andinsofar asthe exceptions are inconsistent with the findings, conclu-sions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTTlie-respondent, an Illinois corporation with its principal office inChicago,Illinois, isengaged in the sale and distribution of merchan- MONTGOMERY WARD & COMPANY103Elise through mail-order houses and retail stores. It owns, operates,and maintains 9 mail-order houses, 650 retail stores, and 206 mailorder sales units throughout, the United States.The respondent'snet sales for the fiscal year ended January 31, 1941, amounted to$515,910,915.This proceeding involves only the employees in Portland, Oregon,where the respondent operates -a mail-order house and a retail store.Approximately 90 percent of the merchandise distributed by the mail-order house and the retail store is shipped to Portland from outsidethe State of Oregon.The retail-store sales amount to about $3,000,-000 annually, the mail-order house sales to about $13,000,000 annually.Approximately 60 percent of the sales made by the mail-order houseand -about one-half percent of the retail-store sales are delivered tocustomers who live outside the State of Oregon.At the time of thehearing, the respondent employed about 1,200 persons in the mail-order house and 175 in the retail store.The respondent denies theBoard's jurisdiction over the retail store, but ive find such contentionto be without merit.4IT.THE ORGANIZATIONS INVOLVEDWarehousemen's Union, Local No. 206, chartered by InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers ofAmerica, is a labor organization affiliated with the American Fed-eration of Labor. It admits to membership warehouse employees ofthe respondent.Retail Clerks' International Protective Association, Local No. 1257,is a labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the respondent engagedin selling and handling merchandise.III.THE UNFAIR LABOR PRACTICESA. Therefusals to bargain collectively1.The appropriate unit'InMatter of Montgonjeri WardcCCo^npany-a`ndWarehouenlen'sUnion, Local No.206," we found that all merchandise checkers in theshipping department; all receiving clerks in the receiving depart-ment; all employees on the' freight elevators; all sorters, completers,and packers, but not billers, in the packing and billing department;all employees of the package-opening department, except authenti-4 In another proceedingthe Boardassumed jurisdictionover employeesof the retailstore.Matter of Montgomery-Ward & Company-and Reuben Litzenberger et al,9 N L.R. B. 538, enf'dMontgomery Ward & Company,v'NdtiotialLabor Relations"Board,107F. (2d) 555(C. C. A. 7).524 N L R B 967. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDcators; all employees of the central-repair unit except those engagedin office-work; all employees in the jewelry-repair unit engaged inhandling merchandise, except watchmakers; all employees in the mer-chandise division except tiniekeepers and employees engaged in takingorders; all employees in the supply and multigraph department whofill in and stock supplies; all employees who handle merchandise inthe operating, auditing, stock-control, and catalog-service depart-ments; all porters; and all employees at the warehouse, excludingsupervisory employees, constitute an appropriate unit.The respond-ent adduced no evidence at the hearing in the present proceedingwhich would cause us to deviate from our former decision,° and weaccordingly find that the employees within the unit found appropriatein the earlier case at all times herein material constituted and nowconstitute a unit appropriate for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment, and that said unit insures to employees ofthe respondent the full benefit of their right to self-organization andto collective bargaining and otherwise effectuates the policies of theAct.The unit claimed by the Retail Clerks has not been the subject ofprior determination.The Retail Clerks claims that all retail clerksengaged in handling or selling merchandise, including display helpers,tiremounters, stock men, order fillers, markers, messengers, outside,salesmen, and floor cashiers, exclusive of supervisory employees, con-stitute an appropriate unit.The respondent claims that all the em-ployees of the retail store, exclusive of the manager and his directassistants, constitute an appropriate unit.The unit proposed by theRetail Clerks differs from that proposed by the respondent primarilyin that it excludes from the unit employees who are eligible for mem-bership in other labor organizations affiliated with the AmericanFederation of Labor' and are therefore ineligible for membership inthe Retail Clerks.Thus, for the most part, the employees excludedfrom the unit proposed by the Retail Clerks are eligible for member-ship in the Office Employees Union, a labor organization likewiseaffiliatedwith the American Federation of Labor, which has beenorganizing these employees.Organization of the employees has pro-ceeded upon the basis of the Retail Clerks' unit and it appears to bethe only labor organization among the employees herein involved.The respondent has not entered into written collective bargainingagreements with any labor organization at its mail-order houses orretail stores.As appears below, the respondent negotiated jointly6At the hearing in the present proceeding the respondent made substantially the samecontentions that it made in the earlier representation case. MONTGOMERY WARD & COMPANY--105with the Retail Clerks and the Office Employees Union.Each organi-,zation, however, represented different categories of employees.7In the past we have generally excluded office employees from unitscomposed of non-office workers." In view of the negotiations, thefact that the employees sought to be excluded from the unit are withinthe jurisdiction of other labor organizations, and the further factthat the three labor organizations herein named have organized therespondent's employees into three different units, we find that theunit sought by the Retail Clerks is appropriate.Accordingly wefind that all retail clerks engaged in handling or selling merchandise,including display helpers, tire mounters, stock men, order fillers, mark-ers,messengers, outside salesmen, and floor cashiers, exclusive ofsupervisory employees, at all times herein material constituted, andnow constitute, a unit appropriate for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employmentand conditions of employment, and that said unit insures to employeesof the respondent the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuates the policies ofthe Act.2.Representationby the Unions of a majority in the appropriateunitsThe Warehousemen was certified by the Board on August 10, 1940,as the exclusive representative of the unit of warehouse employees,found in the prior representation proceeding and above to be appro-priate.Accordingly we find that on August 10, 1940, and at all timesthereafter, theWarehousemen was, and now is, the duly designatedrepresentative of a majority of the employees in an appropriate', unitand, pursuant to Section 9 (a) of the Act, the exclusive representativeof all employees in such unit for the purposes of collective bargainingwith respect to rates of pay', wages, hours of employment, and otherconditions of employment.The Retail Clerks commenced organizational activities among therespondent's employees in February or March 1940.Fred Dixon,secretary-treasurer of the Retail Clerks, produced at the hearing allthe applications for membership received by this union from em-7The respondent points to a letter sent to it on October 2, 1940, by the Retail Clerksand the Office Employees Union which indicated the two unions' willingness jointly tonegotiate and sign one contract to cover the office workers and retail clerks in the retailstore,as some proof of the appropriateness of the unit contended for by it-As set forthbelow,however, separate contracts were submitted by these unions and by the Warehouse-men, although joint discussions did take place on all three contracts,on December 13, 14,and 16, 1940.8Cf.MontgomeolfWard d Company,IncorporatedandRetail Clerks Intl ProtectiveAssn, etc,28N L R B., No. 145. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the respondent.His testimony that at all times subsequentto August 6, 1940, the Retail Clerks had signed applications from a-majority of the employees within the unit of retail clerks found aboveto be appropriate is unquestioned. , During the negotiations the re-spondent did not dispute, and in fact accepted, the majority claimmade by the Retail Clerks.°The pay roll furnished by the respondentto determine the number of employees within the unit found to beappropriate as to the Retail Clerks is dated December 5, 1940.Thenumber of employees on the pay roll of the retail store subsequentto November 1, 1940, at no time exceeded the number on the December5 pay roll which shows 217 employees within the appropriate unit,.142 of whom signed applications for membership in the Retail Clerkson or before December 6.Subsequent to December 7, 1940, the RetailClerks received 46 additional applications.We find that on August 6, 1940, and at all times thereafter, theRetail Clerks was, and now is, the duly designated representativeof a majority of the employees in an appropriate unit and, pursuantto Section 9 (a) of the Act, the exclusive representative of all theemployees in such unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.3.The refusals to bargain(a)Chronology of eventsThe dates of the principal conferences with the Warehousemenwere November 12 and 25, 1940; with theRetailClerks, September19,October 22, and November 25, 1940. These conferences wereseparately conducted with the exception of, the one on November25, in which both unions joined.On December '7, 1940, both unionsdeclared a strike against the respondent and established picket lines,allegedly because of the respondent's refusalto bargain on the datesset forth above.Subsequent to the commencement of the strike,on December 13, 14, and 16, 1940, the respondent met with theUnions in an endeavor to settle the strike and to negotiate agree-ments.It is alleged that on the dates set forth above the respondentagain refused to- bargain collectively with the Unions within themeaning of the Act. The strike was still in effect at the time ofthe hearing.OWhen representatives of the respondent and the Retail Clerks formally met for the,first time on September 19, 1940, to consider the proposed contract presented by, the'Retail Clerks,the latter submitted three alternative proposals in respect to its majorityclaim:(1) a consent Board election,(2) a check by an independent auditor of its applica-tions against the company pay roll, and(3) acceptance of its claim that it representeda majority.The respondent adopted the last alternative MONTGOMERY WARD & COMPANY107In order to determine whether or not there was a refusal-to bar-gain it is necessary to discuss these conferences in some detail.First,it should be noted that what transpired at these meetings is sub-stantially not in dispute.Secondly, it should be noted that some-time prior to its first formal meeting with each union, the respondenthad received from each a proposed written contract.The respond-ent's official in charge of labor relations and collective bargainingfor all its stores and mail-order houses is John A. Barr.The latterauthorized, W. B. Powell, the respondent'sWest Coast labor rep-resentative, with the assistance of E. L. Barth, the Portland retail-,store manager, and O. W..Huddleston, the Portland mail-order housemanager, to carry on negotiations with the Unions.The principalnegotiator for the Warehousemen was J. W. Estabrook, its financialsecretary, and for the Retail Clerks, the same Dixon referred toabove.Assisting both Unions, at times, was James Landye, theirattorney, aid other representatives of the Unions.The respondent met with representatives of the Retail Clerks onSeptember 19.At this meeting the discussion centered chiefly aboutthe questions of the appropriate unit and whether or not the unionrepresented a majority.The respondent stated that it wanted tonegotiate a single contract for both the retail clerks and the officeemployees.In reply to the Retail Clerks' question of whether ornot the respondent would sign a contract embodying such terms asmight be agreed upon, Powell replied that so far as he knew therespondent had no signed contract with a labor organization andthat the parties should leave the question of the signed contractuntil they had completed negotiations.About October 2, the RetailClerks and the Office Employees Union informed the respondent thatthey would be willing to negotiate one contract for the retail store.The respondent agreed to accept the Retail Clerks' statement thatit represented a majority of the clerks.On October 11, preparatory to the next conference between theRetail Clerks and the respondent, which was held on October 22,Barr, instructed Powell as follows:we stand ready to discuss with the Union each of their demandsand to explain clearly and frankly the Company's position inregard to each demand.You may further tell the Unions thatthey can consider your statement of the Company's position asa counterproposal if they desire; . . . I don't see that we shouldquibble over the term "counterproposal" and I suspect that, ineffect, our statement of the Company's position with regard toany union demand is a counterproposal.To date, however, wehave not submitted any formal written counterproposal to aunion.If you have a situation arise where you think it would 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe advisable to submit a formal counterproposal, I would appre-ciate your getting in touch with me before doing so:As noted below, throughout the negotiations with both Unions, Powellrepeatedly refused the Unions' requests to submit a formal counter-proposal setting forth in writing the terms upon which it would bewilling to contract with the Unions.The Retail Clerk's proposed agreement contained 41 sections, chiefof which were the demands for a union shop, an increase in wages,observance of seniority, and arbitration of all disputes arising underthe terms of the agreement.At the October 22 meeting, the partiesgot no further than a discussion of the union-shop clause, whichPowell rejected as against company policy.The events of this con-ference are described in Powell's letter of October 24 to Barr, whichstates in part the following :Our reply was that we could not agree to Section 1 [union shopclause].We stated that in order to agree to Section 1 we wouldhave to violate our Company policy, which we would not do.Then Dixon said he would have to return to the employees togive them our position and that he did not know what actionthey would decide to take.The next day . . . Dixon called and asked if we had any coun-terproposal to offer . . . I explained that Section 1 proposedthat we agree to something which is contrary to the policy ofour Company and our counterproposal would be that the work oforganizing the employees should be done by the union. . . . Also,I called to Mr. Dixon's attention the fact that he decided notto discuss the remaining provisions of the proposed agreement,whereas we had come to the meeting prepared to discuss eachprovision.He then asked if we had any counterproposal tooffer as to the entire contract.To this question I replied thatthere was certainly no reason to talk counterproposal for theentire contract, as the only provision which had been discussedwas Section 1.The next meeting of the respondent with representatives of theRetail Clerks did not take place until November 25, and was heldjointlywith representatives of theWarehousemen. In the mean-while, a meeting between the Warehousemen and the respondent hadtaken place on November 12.On November 1, 1940, in preparation for the November 12 confer-ence, Barr wrote Powell a letter which set forth the respondent'sposition on. each article of the contract proposed by the Warehouse-men.Thus, concerning the proposal that employees who were re- MONTGOMERY WARD & COMPANY109-quired to work more than 5 consecutive hours without a meal periodshould be compensated at overtime rates, Barr stated :There may be some peculiar situation in Portland at whichArticle 7 is aimed and I would hesitate to express an opinionwithout knowing all the facts., It would seem, however, thatunder normal conditions an employee should not be workedmore than five consecutive hours without a meal period.Concerning Article XI of the Warehousemen's proposal, the firstand second sentences of which provided that there should be nostrikes or lock-outs during the life of the agreement, and the thirdsentence of which exempted certain strikes authorized by the Port-land Central Labor, Council from the operation of the "no-strike"clause, Barr instructed Powell as follows:We certainly can have no objection to the first sentence ofArticle 11.In fact, this is a sentence which we should prob-ably insist upon being included in connection with any agree-ment.I should say that we have no objection to the secondsentence of Article 11, and that the third sentence is one whichshould be bargained and as to which you should exercise yourown judgment on whether to give or not.The proposed contract of the Warehousemen contained 14 articles,and, as with the Retail Clerks' proposals, the principal demandswere for a union shop, an increase in wages, a seniority rule, and-arbitration.At the November 12 meeting, each of the 14 articleswas discussed, with Powell setting forth the respondent's position on-each article.Not one met with his aprpoval.The union's principaldemands were rejected as being contrary to "company policy," whichin effect meant the then existing practices of the respondent in regardto wages, seniority, hours, and working conditions, and its policyagainst any form of closed shop and any method of arbitration.Powell did indicate tentative acceptance of some articles of minorimportance with certain modifications, particularly where the termas agreed to would not conflict with thestatus quo.An example of the type of modification suggested by Powell iscontained in Powell's written report to Barr of the meeting ofNovember 12.Thus Powell reported :ARTICLE 3. Section 1 [which provided that five 8-hour daysbetween Monday and Friday should constitute a week's work]-We explained that we could not agree to Section 1 as it isworded.We stated that we could agree to a provision some-what like this : no employee shall work less than four hoursper day; no female employees shall work more than- eight hoursper day; the work week shall consist of 40 hours of work from 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDFriday to Thursday inclusive excluding Sunday.This state-ment conforms to our present policy although we did not makethe statement that this was our present policy.Mr. Estabrooksuggested that we pass over that point for the present.With regard to the proposals of the Warehousemen's contract thatthe respondent recognize the Warehousemen as the exclusive repre-sentative of the employees within the appropriate unit and that itagree not to discriminate against union members because of theiraffiliation, the respondent objected that such matters were covered bythe Act and did not constitute questions upon which the parties werefree to agree or disagree.Upon the Warehousemen's insistence thatthe recognition clause constituted an important part of the contract,the respondent offered to include it as a "preliminary whereasclause."The respondent claimed that its policy was to pay wages as highas or higher than those paid by competitors in the same area. Powelltestified that prior to the negotiations he was assured by the personnelmanager for the Portland store that the "company's wage policywas being followed."Accordingly, at the November 12 meetingPowell, in reply to the union's proposal for an increase in the scaleof wages being paid to warehousemen, submitted a list containingthe minimum rates of wages then being paid -by the respondent toitswarehousemen, and stated that no changes would be made in theexisting rates.At this and other meetings, Estabrook disputed therespondent's contention that it was paying as high -wages as its com-petitors.Despite the fact that Barr had indicated approval of the Warehouse-men's proposal that "If employees are worked over five (5) consecu-tive hours without a meal period, all time in excess of five (5)hours . . . shall be at the overtime rate," Powell took the positionat the November 12 conference that "We had no objection to Article7 providing the Union would agree to change the word `five' to `six'which is our present practice."Throughout the negotiations, Powellmaintained this position and refused at all times to agree to theWarehousemen's proposal that employees working more than 5 con-secutive hours without a meal period be paid at overtime rates.Although in his discussion with the union, Powell had-rejected thethird sentence of Article XI discussed above, which provided thatcertain strikes should be excepted from the no-strike provision of thecontract, in his report to Barr he indicated an intention to accede totheWarehousemen in this regard.Thus Powell reported thefollowing :Before the meeting Mr. Huddleston and I had decided that wecould express our agreement with sentences Nos. 1 and 2 but that MONTGOMERY WARD & COMPANY111we would object to sentence No. 3. The conclusion we reachedafter the meeting was that unless we want to insist upon anunconditional agreement not to strike there will be no harm inagreeing to sentence No. 3 .. .The discussion concerning counterproposals at the November 12conference is described in Powell's letter of November 13 to Barr,as follows :Also, Estabrook asked if we could, in the meantime, prepare awritten statement of terms which would be agreeable to theCompany.He expressed the belief that we were obligated tosubmit our position in writing. I answered that it would serveno purpose for us to submit written terms until he could assureus that those terms would be agreeable to the Union. Estabrookthen said he did not know whether or not the terms would beagreeable.He said they would have to submit the terms to theirmembership to find out if the members would agree.He thenrepeated his request that we-prepare an agreement in writingwhich will be agreeable to us.He said then they would have some-thing to submit at the meeting of the Union members. I againreplied that I did not see any point in our submitting a writtenproposal until he could assure us definitely that the terms wouldbe agreeable.The meeting then broke up with nothing furtherbeing said on this point.That Powell was troubled about the reasonableness of the position hehad taken is evident from the concluding remarks in his letter toBarr, as follows :I would like to submit this for your consideration.Do you feel,that our obligation to bargain in good faith requires that wesubmit the Company's position in writing.?The question ofreasonableness is involved here and I have not yet reached aeffect that if we will state verbally the terms which are agreeableto us we should have no objection to reducing those terms to writ-ing.This seems to be in line with the Court decisions whichrequire that an employer is obligated to sign an agreement wherehe has reached a verbal agreement with a Union.On the otherhand it seems that we are perfectly within our rights to say thatthere is no reason to submit our terms in writing until we reacha meeting of the minds by verbal discussion. It does seem uselessto present our terms in writing when we are pretty sure they willnot be accepted.Another point to'consider is the Union's statement that theywant something in writing to submit to their membership and 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere is a question as to, whether we are obligated to furnish awritten statement of terms for that purpose.As Esterbrook will probably call me next week I will appreciateyour comments as soon as possible.The reply' of Barr to Powell on November 29, is significant in thatit contains the philosophy of the respondent on the subject of collec-tive bargaining, which position it consistently maintained, as set forthbelow, throughout all its negotiations with the Unions herein :To date, we have had no situation where we have sought a con-tract with a union.Therefore, by the very nature of the situa-tion, the initiative lies with the union.We propose to fulfillour obligation to bargain with the unions in good faith, but thisdoes not pass to us "the burden of going-forward".The initiativecontinues to lie with the union throughout the bargaining process.The only thing which will change our status in this regard is achange in our relative economic positions of such nature as toinduce us to seek some concession from the union . . .As Mr. Ball stated, Ave do not think that the Act places uponan employer the absolute duty to make counterproposals.Thisdoes not mean, however, that we are to take an abnormal or un-natural attitude with regard to counterproposals.We shouldexplain our position on any point being bargained when re-quested to do so, and in many instances this will, in substanceinclude a counterproposal whether or not it is expressly solabeled . . .Mr. Ball did not mean that counterproposals inthe broad sense should never be made.He only meant that weshould not take the initiative in the bargaining process.To state in different words, we do not want you to feel underabnormal restraint in the statement of the Company's posi-tion. . . .This is necessary to good faith and we should not beunduly concerned over whether or not our statement of positioncontains what might be considered a counterproposal.Just keepin mind, however, that it is the union, not the Company, whichis seeking an agreement . . .. .. I will close with a "recapitulation" of some of the highpoints.1.The purposes of bargaining are best served by oral negotia-tions.We need not state our position to the union in writing.2.The union is seeking something from us.We are not toassume the initiative by volunteering proposals or counterpro-posals.3.In discussing individual, clauses state that you have no pres-ent objection to clauses which are not objectionable, but do not MONTGOMERYWARD & COMPANY-113"agree" to such clauses.You can only agree to a contract as awhole.4.Insist on a "no-strike"clausewithout qualifications orexceptions.5.Whenever in doubt as to what you should do resolve thedoubt in favor of the Company.Err on the side of conservationif you err at all.6.Do not rush the bargaining process and do not yourself takethe initiative in seeking an agreement.7.Bargain in good faith. State the Company's position onthe points raised honestly and frankly.Your statement of posi-tionmay or may not contain what might be considered as acounterproposal.8.Whether or not any agreement reached will be reduced towriting and signed can only be determined after an agreement isreached.Prior to that time a discussion of this point is pre-mature.You're doing a good job, Bill.Keep it up.Keep us advisedof what you are doing and contact us immediately if somethinggets "hot'".Barr's instructions to "Insist on a `no-strike' clause without quali-fications or exceptions" constituted, it will be observed, a repudiationof his earlier instructions which authorized Powell to use his dis-cretion in such matters, and only after Powell had indicated thathe intended to agree to Article KI of the Warehousemen's proposalwhich provided for certain exceptions to the no-strike clause.On November 7, 1940, Thomas White, secretary-treasurer of theWestern Warehouse Council which consisted of 58 local unions ofwarehousemen in the 11 Western States, wrote the respondent thatit had "up to the present time refused to sign an agreement for thewages, hours and working conditions" of the Warehousemen in Port-land, and threatened to take "economic action" unless "labor disputeswithMr. Jack Estabrook of Portland, Oregon," and other repre-sentatives of local unions in the Western establishments of the respond-ent were "settled to the satisfaction of our organizations."Thereafter,White, Estabrook, and three representatives of theRetail Clerks niet with the respondent in Oakland, California, onNovember 25, 1940.We credit Estabrook's uncontradicted testi-mony that at the November 25 meeting,Imade the statement, . . . that we tried to negotiate with Mr.Powell and Mr. Huddleston; . . . but we were not getting any-where, and that we thought we were being stalled, that 1ve_hadheard so much about company policy that we were getting tired 11^DECISIONS OF NATIONAL LABOR RELATIONS BOARDof it, and we wanted to know what it was, if they had a book oncompany policy,and, if so, we would like to see it, . . . so thatwe would know better what to do. They didn't seem to have abook, or seem to be able to furnish us with a book . . . Mr.White and myself volunteered to go to Chicago with Mr. Powellif it was necessary,in order to negotiate our contract;we statedthat we wanted to talk with the people that we were to negotiatewith, and up until then we had not been able to ... He-[Powell]said that he would take that under advisement.Part of the events of the November 25 meeting are described inthe following excerpt from Powell's letter of November 26 to Barr :He [White] wound up his speech with an ultimatum that unlessthe Company would agree to a union ship(sic)atPortlandthey were prepared to take joint action against the Company inthe elevenWestern states.Mr. Estabrook then suggested hewould be glad to fly to Chicago to talk with you, if there weresome possibility that our policy could be changed.At first theyinsistedwe give them a reply within twenty-four hours, butlater agreed to allow us until noon on Thursday,November 28.,I will wait until Thursday morning at which time I will call Mr.White in San Francisco and explain that you will be glad tomeet with union representatives in Chicago and listen to, theirargument,but I will not assure him that any change in policyis contemplated at the present time.Thus it is to be observed that although the respondent had madeits decision,as early as November 26, on the Union's suggestion thatthe negotiations be continued in Chicago,and although the respondentwas fully aware of the Union's desire for an early reply, it deliber-ately delayed its reply to White until November 28.On December 2, Dixon, the secretary-treasurer of the Retail Clerks,who was unable,to attend the November 25 meeting,telephonedBarth, the manager of the respondent's retail store in Portland, andtold him that"we were very anxious to bring about a settlement;that our people were getting very anxious;that they thought "thatthe company was stalling for time," and that the Retail Clerks waswilling to withhold strike action if the respondent would arrange forameeting with them.Barth replied that he would try to inducePowell to come to Portland.It appears that Dixon called Barthagain on December 4 or 5 and told him that the strike of the RetailClerks at Portland would be withheld until December 6 or 7, pendinga meeting there between the Retail Clerks and responsible companyofficials.On December 4 the employees of the respondent'sOaklandplant struck.Thereafter Powell remained in Oakland attempting MONTGOMERY WARD & COMPANY115to 'settle the strike there.On December 5, Barth telephoned Dixonin Portland and told him that he had spoken to Powell and thatPowell had stated that negotiations were being carried on in Oakland'in behalf of the Retail Clerks.Dixon replied that the negotiations atOakland concerned only the Oakland employees of the respondentand that he proposed to negotiate for the Portland employees atPortland.Dixon offered, however, to permit negotiations to be car-ried on at Oakland in behalf of the Portland employees if it wereimpossible for the respondent to send a representative to Portland.Hearing nothing further from the respondent on December 6, themembers of the Retail Clerks unanimously,vdted to go on strike atPortland the next day, primarily because of their sentiment that therespondent had refused "to negotiate a contract at Portland." Im-mediately thereafter the Warehousemen declared a strike at Portlandto support the Retail Clerks and because, according to Estabrook,whose testimony we credit, "the [Portland] membership got tired ofMontgomery Ward stalling us around."On December 6, prior tothe strike at Portland, White had assured Powell that since theywere making progress in their Oakland negotiations he would seethat no strike action was taken at Portland; but on the next dayWhite informed Powell that he no longer had authority to act forthe Retail Clerks at Portland "and that the action which had beentaken was out of his control."On December 13, 14, and 16, Frank Ashe, a conciliator of the UnitedStates Department of Labor, and representatives of the unions, in-cluding the Office Employees Union, which had joined in the strikeatPortland, conferred jointly with the respondent in respect tothe Portland employees.During the December 13 conference, Powellwas asked whether the respondent had any proposal to make.Hereplied "that our proposal or demand at present was that the picketlines be removed and that the employees be allowed to return to work."He added that the "Company had no other proposal to submit. nordid the Company intend to make any other demands on the Union."Landye asked whether, if the Unions withdrew their request for aunion shop, the respondent would be willing to submit to arbitra-tion the question of what clauses should be included in the contract.The answer was in the negative.Landye then asked if the respond-ent would agree to the proposed contract submitted by the Warehouse-men if the union shop clause were omitted.Powell stated that therespondent could not agree to the remainder of the proposal as ithad substantial objections to certain provisions.According to Lan-dye's uncontradicted testimony which we credit, he asked the respond-ent for a counterproposal on the contracts submitted by the Ware- 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDhousemen, the Retail Clerks, and the Office Employees Union andthat-I stated that I wanted the company to take each section of theunions' contracts,and if they agreed, to write it out that wayas a section,and if they disagreed, to delete it,and if they hadany additions, to put it on the contract . . . Mr. Powell stated-that the company was not asking anything from us, and that itwas up to us to make proposals that would please the company;and that he said his conception of negotiations was that the com-pany had no affirmative duty to do anything, and that it wasup to the union to please the company. And he stated thatthey wouldn't submit a counter proposal.The meeting then broke up. That afternoon Ashe telephoned,Powell and suggested another meeting for the followingmorning.Powell replied "that we [the respondent] had nothing further tosubmit but that if he [Ashe] felt a further meeting was advisablewe would be glad to meet."Accordingly, the three unions and the respondent met again thefollowing day.Ashe opened the meeting by asking Powell if therespondent "had anything at all in the way of a proposal to submitwhich might provide a basis for an agreement."Powell replied thatthe respondent had nothing further to submit other than the state-ment of its position in regard to each one of the proposals thereto-fore submitted.Powell was then asked if the respondent would bewilling to sign an agreement which merely set out its present policiesand practices.According to his own report, Powell replied asfollows:I replied that the question of the form of agreement, that is,whether it should be verbal or written, is premature at this time.I suggested that if we could reach an agreement upon substantialprovisions, then that question should be considered.Allen thenstated that if we could reachagreementwould we be willing tosign it.I replied that possibly we would but that I ,thought adiscussion of that question was premature.Estabrook and Dixon then brought up the matter of wages andclaimed that the respondent was not paying the prevailing wage.Powell disagreed.Estabrook then mentioned the names of severallocal concerns, stating that they were paying more for comparablework than the respondent.Estabrook testified that the discussionover wages "died down by the time that I offered to bet somethingthat they paid less than the others."In reply to Ashe's request that he be permitted to employ a stenog-rapher to take notes on what transpired, the respondent stated that MONTGOMERY WARD& COMPANY117it "would object to such procedure" on the ground "that it did not feelthe presence of a stenographer would facilitate the discussion."Thereafter the meeting- adjourned with the -understanding that the'parties would meet again on December 16.At the conference on the 16th, attended by the three unions andthe respondent, Estabrook suggested that they go over the Ware-housemen's -proposed contract article by article.Powell questionedthe value of doing so unless the Warehousemen was willing to with-draw-its demands in respect to a union shop, seniority, and arbitra-tion.The unions replied that only the respective unions' membershad authority to withdraw the respective union demands, but uponEstabrook's statement that there was a possibility that the demandfor a union shop would be withdrawn, they proceeded to discuss theentire' contract proposed by the Warehousemen.A similar procedurewas followed with respect to the proposed contracts of the RetailClerks and the Office Employees Union.The respondent took thesame position on the principal clauses in dispute, that is, as to aunion shop, seniority, increases in wages, and arbitration, as it haddone theretofore, although the Unions indicated their willingness toforego the arbitration clauses and receded in other respects fromtheir original demands.The only concessions made by the respond-ent, with possibly three minor exceptions,1o were such as would notalter thestatus quoand conformed to its "policies." In discussingtheWarehousemen's proposed agreement, the respondent maintainedits earlier position that if the recognition clausehas anyt place inthe, agreement it should be in a preliminary `whereas' clause" andrefused altogether to include in the contract a clause providing thatthe respondent would not discriminate against union members.Although Powell had -previously informed Barr' that "As a matterof fact we do have working Supervisors in the Portland Plant" andhad offered to the Warehousemen at the November 12 conference topay such working supervisors 3 cents per hour more than the em-ployees' under their supervision, Powell, at the conference on Decem-ber 16, rejected the Warehousemen's proposal that working super-visors be paid 50 cents per day more than other employees, on theasserted ground that "we did not believe we employed persons suchas those mentioned" and "we could not grant any concessions in therate of pay of these people."At the close of the conference, Ashestated that the clauses of the contracts to which the respondent ob-"oThesewere all inregard tothe Retail Clerks'proposed agreementThe respondentagreed to review regularly the records of all employees, to provide stock help for thewomen's coat andyardage andblanket departments,and to supply identical garb whererequiredby the respondentThere was noshowing whether or not the respondent'sagieement to these mattersin anyway altered thestatus quo.In Powell's words,"Therewere not any concessions[on respondent's pact] of major importance;there,were,[would say, some minor concessions."433257-42-N (IL 37-9 1.18DECISIONS OF NATIONAL LABOR RELATIONS BOARDjetted primarily were those providing for any union shop, anyincrease in wages, a seniority rule, or any form of arbitration, andstated further: "We aren't getting any place; we might as well callit quits."The meeting then adjourned.(b)Concluding findingsThe issue to be determined is whether or not the respondent hasfulfilled its duty to bargain collectively with the Unions as requiredby the Act. In general terms, the scope of that duty appears fromour decision inMatter of Singer Manufacturing Co.andUnited Elec-trical,Radio cPc Machine ZVorlcers of America, etc.,`wherein we heldas follows :Collective bargaining, as contemplated by the Act, is a pro-cedure looking toward the making of a collective agreement bythe employer with the accredited representatives of its employeesconcerning wages, hours, and other conditions of employment.employers, has as its objective the establishment of such a con-tractual relationship to the end that employment relations maybe stabilized and obstruction to the free flow of commerce thusprevented ; and, indeed, the protection to organization of em-ployees afforded by the first four subdivisions of Section 8 of theAct is intended to make possible and to implement the stabilizationof working conditions through collective bargaining conductedbetween employers and the freely designated representatives oftheir employees as equals.The duty to bargain collectively is notlimited to the recognition of the employees' representativesquarepresentatives,.or to a meeting and discussion of terms with them.The duty encompasses an obligation to enter into discussion andnegotiation with an open and fair mind and with a sincere purposeto find a basis of agreement concerning the issues presented,* andto make contractually binding the understanding upon the termsthat are reached.** . . .*Manifestly, in exploring the possibilities of reaching an agree-ment the open and fair-mindedness and sincerity of purpose re-quired by the Act contemplates an interchange of ideas, the com-munication of facts peculiarly within the knowledge of eitherparty, personal persuasion, and willingness to modify demands inaccordance with the total situation thus revealed.SaeMatter-ofS. L. Allen d; Company, Inc., a corporationandFederal LaborUnion Local No. 18526,1 N: L. R. B. 714, at page 728.,124 N L.R B` 444,enf'd as mod,Singer Mfg.Co v. N L. R. B,119 F. (2d) 131(C 'C A 7),cert. den., 313U S. 595. VfONTGOMERY WARD & COMPANY1191** Matter of St. Joseph Stockyards CompanyandAmalgamatedMeat Cutters and Butcher Workmen of North America, LocalUnion No. 159,2 N. L. R. B. 39.We have reaffirmed this inter-pretation of the Act in all subsequent cases involving this question-SeeMatter of Westinghouse Electric cManufacturing CompanyandUnited Electrical, Radio and Machine Workers of America,22 N. L. R. B., 147, and cases cited in footnote 14, therein .. .Under the Act, the respondent was obliged to bargain with the Unionsas exclusive representatives of the employees in the appropriate unitsherein'above found,12 to embody understandings that might be reachedwith the Unions in signed agreements,13 and to incorporate into thecontracts, upon request, full recognition of the Unions, in expressterms, as exclusive bargaining agents.14Moreover, the respondent,pursuant to its duty to bargain collectively in good faith, was requiredto take an active part in the negotiations to the end that agreementshould be reached if possible.1'We are of the opinion that the re--17N.L R. B. v. Fansteel Metallurgical Corp,306 U. S. 240.13HJ.Heinz Co. V N L. R. B,311 U. S 514>..McQnay-NorrisMfg Co v N L R B ,116 F (2d) 748 (C C A 7). colt den , 313 U S.565, entgMatter of McQuay-Norris MJgCo andUnitedAutoniob,'eTVorl,ers of America,LocalNo126,21,N. L R. B 709'15Cf,for example,N. LR B v Reed ifPrinceMfgCo., 118 F (2d) 874 (C C. A. 1),cert.den., 313 U. S 595, where the Court statedThe respondent..was legally bound to confer and negotiate sincerely with therepresentatives of its employeesIt was required to do so with an open mind anda sincere desire to reach'an agreement in a spirit of amity and cooperationSimilarly'inN L. R. B. v. George P. Pilling if Son Co.,119 F (2d) 32 (C C.' A. 3),the Courtstated.Bargaining presupposes negotiations between parties cairied on in good faith.Thefair dealing which the service of good faith calls for must be exhibited by the partiesin their approach and attitude to the negotiations as well as in their specific treat-ment of the' particularsubjectsor items' for negotiation.'For such'purpose, theremust be common willingness among the parties to discuss freely and'fully theirrespective claims and demands and, when these are opposed,to justify them onreasonwhen the proffered support fails to persuade or if, for any cause,resistanceto the claim remains, it is then that compromise comes into playBut, agreementby way of compromise cannot be expected unless the one rejecting a claun or demandiswilling to make counter-suggestion or pioposal.And,where that is expresslyinvited but is refused,in such circumstances the refusal'may go to supliort a wantof good faith and, hence, it refusal to bargainThe considerations are especiallyapplicable to negotiationslookingto collectrn e bargaining and have been so regardedby the courts.[Citations omitted ]'InN. L. R. B. v. Highland Paih.Mfg Co,,,110 F. (2d) 632 (C. C A. 4); the Court stated:The Act,'it is true,does not require that the parties agree;but it does require thatthey negotiate in good taith with the view of reaching an agreement if'possibleInGlobe Cotton Mills v'N. L. R13.,103 F.(2d) 91^'(C. C A 5),the Court stated :There is a duty on both'sidesto enter into discussion with an open andfairmind,and a sincere puipose to find a'basis of agreement touching wages' andhours and conditions of laboi,and if found to embody it in a contiact as -specificas possible,which shall stand dut'as a mutual guarantee of conduct;and as` a guidefor, the adiiistnient'of grievances:InN. L R. B.v.TheBossMfg Co.,118 F (2d) 187(C. C. A.,7),the Court said:Collective bargaining,as contemplated by the Act, is a procedure looking towardthe makink of a collective agreement between the employer and the accredited repre-sentative of his employees concerning wages,hours and other conditions of employ- 120DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent failed in a number of respects to comply with its obligationto bargain collectively,as thus defined.The respondent,although requested to do so, did not agree to embodyunderstandings that might be reached with the Unions in signed con-tracts.Thus, at the meetings of September 19 and December 16,Powell refused to agree to sign a written contract,stating that therespondent had never signed a contract with a labor organization andthat while it "possibly"might sign a contract,"the question of theform of the agreement,that is,whether it should be oral or writtenis,premature"until "we could,reach an agreement upon substantialprovisions."Far from being a mere formal part of the agreement,the written contract constitutes the very object of collective bargain-ing, "the absence of which.. .tends to frustrate the end soughtby collective bargaining.isThe refusal of the respondent to agreeto grant the Unions the very object of collective bargaining was tanta-mount to a refusal to bargain altogether 17We deem it immaterialin this connection that when the Unions requested signed contracts theparties had not yet reached complete understandingas to what wouldbe included in the contractsis and that although the respondent didnot agree to reduce understandings to a signed contract,the Unionsnevertheless discussed with the respondent proposed wages,hours, andother conditions of employment. 19ment.Collective bargaining requires that the parties involved deal with each otherwith an open and J air mind and sincerely endeavor to overcome obstacles or diffi-culties existing between the employer and the employees to the end-that employmentrelationsmay be stabilized and obstruction to the free flow of commerce prevented[Citations omitted ]InSinger Mfg. Cov N.L if. B ,119 F (2d) 131 (C C A. 7), cert den , 313 U S 595, theCourt observed that the Act constitutes "remedial legislation," placing upon the employerthe duty, in the interest of public welfare, to enter into discussion with its em-ployees with open and fair minds, with sincere purpose to find basis for agreementAnd inWilson & Co v. N. L R. B,115 F. (2d) 759 (C. C A. 8), the Court noted as a'basis for sustaining the finding of the Board that the employer had not bargained col-lectively within the meaning of Section 8 (5),That there was a lack of such cooperation between the management of petitioner andthe representative of its employees in collective bargaining as would be likely toavoid future labor difficultiesieHJ.Heinz Co. v. N. L R. B ,311 U S. 514.17ibid.isCfN. L it. B v Highland Park Mfg.Co, 110 F. (2d) 632 (C. C A 4);N. L R. BV.Wilson& Co., 115 F. (2d) 759 (C C A. 8) In the latter case the Court stated thefollowing: ". . .we do not believe that negotiations which are carried on without anyintention of reaching a -definite, agreement or of reducing to writing any agreement thatmay be reached, constitute a full compliance with the Act "10Cf.McQuay-MortisMfgCo. v.N. L. R.B , 116 F (2d) 748 (C. C. A 7), cert. den ,313 U. S. 565. The Court; in overrulinga similardefense, stated the following: "There could be no genuine bargaining as contemplated by the Statute until completerecognition had been granted as the Act requested . . [The employer's bargaining withthe Union], while limiting its recognition solely to members of the Union, made suchbargaining abortise and of'ittle, it any, effect" MONTGOMERY WARD & COMPANY121Furthermore, at the November 12, and December 16 meeting's, therespondent refused to agree to a 'clause of the Warehousemen's pro-posed contract by which the respondent promised to recognize it asexclusive representative, on the asserted ground that recognition was aquestion of fact which neither the Union nor the respondent was freeto agree upon. It is true that the -respondent offered to include,arecognition clause as a "preliminary whereas clause." In our opinion,however, this does not satisfy the respondent's obligation to "binditself to give exclusive recognition" to the Warehousemen.20The re-spondent, again asserting that the matter was "covered by law and isnot a subject of agreement," refused at these meetings to insert in thecontract with the Warehousemen a clause by which the respondentpromised-not to discriminate because of.union membership.But asAshe, the Department of Labor Conciliator, pointed out, the onlyexplanation for the respondent's refusal to agree to include this clausein the contract was that it "merely did not want to give the Union thesatisfaction of having it there."The Cricuit Court of Appeals for theEighth Circuit pointed out in theWilsoncase,21 that "A refusal to dowhat reasonable and fair-minded men are ordinarily willing to do,upon request, may certainly be taken to be an indication of a lack ofproper intent and good faith in collective bargaining."Clauses pro-hibiting discrimination because of union affiliation are frequentlysought by labor organizations to give to the employees a feeling ofsecurity in the exercise of the rights guaranteed in the Act '22 and suchclauses are not uncommonly embodied in collective bargaining con-tracts.Upon the entire record, we find that the respondent, withoutcause, refused upon request to embody the prohibition against uniondiscrimination in a contract, and that the respondent, by this "refusalto do what reasonable and fair-minded men are ordinarily willing todo," demonstrated:its refusal to bargain collectively in good faith.The respondent's declarations abundantly disclose an attitude incon-sistent with its obligation actively to cooperate with the Unions andto endeavor to reach understandings with them.As Barr, speakingfor the respondent, told its agent, Powell: ". . . It is the union,not the Company, which is seeking an agreement."Accordingly,Powell told the Unions at the December 13 conference that "his con-ception of'negotiations was that'the company had no affirmative dutyto do anything and that it was up to the Union to please the company."21Matter of McQuay-Norris Mfg. Co.andUnited Automobile Workers of America, LocalNo. 226, 21 N. L. R. B. 709, enf'dNational Labor Relations Board v.' McQuay-Norris Mfg.Go, Ibid.21 Seesupra,footnote 18.22 See, for example,Matter of Sanger MfgCo. andUnited Electrical,Radioand MachineWorkers of America, etc, 24 NL.R. B 444, enf'd as mod,,Singer Mfg. Co. V. NationalLabor Relations Board, supra,footnote 15. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDSimilarly, the respondent in its brief, states that "the duty to bargainis no more . . . than the duty to meet the employee representative.and do . . . or say nothing which would make a binding trade agree-ment impossible of attainment." It takes the affirmative efforts of thetwo-parties, however, to make a collective bargain.The Board andcourt decisions hereinabove cited clearly establish that the respondentby its negative attitude was refusing to bargain collectively in goodfaith.Pursuant to its hypertechnical approach, the respondent was willingto meet with the Unions when, requested, listen to their demands, andExplain its position thereon.Further than this the respondent re--fused to go and it persisted, rather, in the view that the obligation oftaking further steps rested upon the Unions alone.Thus, the respond-ent was opposed to submitting to the Unions genuine counterproposals.It is true that Barr, assertedly, did not object to the respondent's ex-planation of its position "on any point being bargained when requestedto do so" even if such explanation did "in substance include a counter-proposal."Nevertheless, the.respondent objected to taking "the initia-tive in the bargaining process"; that is, objected to formulating pro-posed conditions of employment affirmatively, as counterproposals tounion demands.That the respondent was opposed to affirmative ef-forts on its part to find a basis for agreement by means of counterpro-posals appears also from Barr's statements that the respondent had at110 time sought a contract with a union and thatTherefore, by the very nature of the situation, the initiativelies with the union.We propose to fill our obligation to bargainwith the Unions in-good faith, but this does not pass to us "theburden of going forward".The initiative continues to lie withthe union throughout the bargaining process.The only thingwhich will change- our status in this regard is a change in ourrelative economic positions of such nature as to induce us toseek some concession from the union . . . 'As Mr. Ball stated, we do not think that-the Act places uponan employer the absolute duty to make counterproposals .. .The respondent was, at no point willing to assume "the burden ofgoing forward" in the negotiations and was thus unwilling, withoutreason, to cooperate with the Unions in- bringing the collective bar-gaining negotiations to a successful conclusion'.Thus, at the No-vember 12 conference, after the respondent had rejected the Ware-.housemen's-written proposals, theWarehousemen asked the respond-ent for a written statement of terms which would be agreeable to therespondent.The respondent rejected this request on the assertedground that written terms would serve no purpose armless the respond- MONTGOMERY WARD & COMPANY123ent were assured in advance that those terms would be agreeable tothe Union.Although Estabrook, in behalf of the Warehousemen,explained that the union membership would have to pass upon theterms and that written company counterproposals would facilitatesubmission of the problem to the union membership, the respondentagain rejected the request on the specious ground that the termswould-have to be acceptable to the Union before the respondent wouldsubmit them in writing.Again at the December 13 conference, theUnions requested and were refused counterproposals.Moreover, inresponse to the Union's suggestion at that conference that the re-spondent "take each section of the union's contracts, and if theyagreed, to write it out that, way as a section; and if they disagreed, todelete it, and if they had any additions, to put it on'the contract ...,"the respondent replied that it was not asking anything of the Unionsand that it was up to them to make proposals that would "please thecompany."The respondent has offered no explanation for its re-fusal to submit counterproposals or written countersuggestions.Weare of the opinion, and find, that the respondent's attitude and con-duct with respect to the union requests for counterproposals evidence"a want of good faith and, hence, a refusal to bargain." 23Also illustrative of the respondent's bad faith in the negotiationsis its repeated rejection of union proposals on the general groundthat they were not consonant with company policy or practice.Weare satisfied upon this record that the respondent, in thus relyingsimply on existing practice as a mason for not agreeing to union pro-posals, failed to fulfill its obligation "to discuss freely and fullytheir [the parties'] respective claims and demands and, when theseare opposed, to justify them on reason." 24Other conduct of the respondent furnishes further evidence of itsrefusal to bargain collectively in good faith. It will be recalledthat although the respondent was fully aware of the Unions' desirefor an early reply to their suggestion at the November 25 meeting.that a further conference take place at Chicago, and although therespondent had decided as early as November 26 to agree to theChicago conference, the respondent deliberately postponed convey-ing this information to the'Unions until November 28.The respond-ent's inconsistent behavior is also relevant in this connection.Forexample, although Barr, whose instructions Powell ordinarily fol-lowed, indicated that he had no objection to the Warehousemen'sn See thePillcnqcase,supra,footnote 15; alsoGlobeCotton Mills V. NationalLaborRelations Board,103 F. (2d) 91(C C A. 5).11See,thePillingcase,supra,footnote 15 ; ef. the definition of collective bargainingadvanced'by, the National Mediation Board, 8 L. R R., No 24, p 827, 831: "successfulnegotiations must necessarily be on the basis of mutual consideration of the merits ofthe arguments presented by the respective parties." 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposal that employees working more than 5 hours without a mealperiod be paid at. overtime rates, Powell at all times insisted that therespondent's past policy of not paying overtime for less than 6 con-secutive hours' work be followed.Similarly, when Powell indicatedtoBarr that he might acquiesce in certain exceptions to the pro-posal forbidding strikes during the contract period, Barr repudiatedhis prior instructions to Powell to use his own discretion in suchmatters, and ordered him to "insist on a `no-strike' clause withoutqualifications or exemptions."Again Powell stated to the Unionsat the December 16 meeting, in response to a proposal concerningworking supervisors, that "we did not believe we employed personssuch as those mentioned"; yet he had already acknowledged to Barrthat "as a matter of fact we do have working Supervisors in thePortland plant."Finally, the respondent, as noted below, solicited the individualstriking employees to return to work in violation of Section 8 (1)of the Act.The respondent thereby violated its obligation to dealwith the Unions as the exclusive representatives of the employeesin the appropriate units herein found and such conduct reflects on itsgood faith in the collective bargaining negotiations .25 -Barr's instructions to Powell and the respondent's actions disclosethat the respondent, while going through the motions of meetingand conferring with the Unions, was not in fact bargaining col-lectively.Reviewing the whole congeries of events, we find thatthe respondent did not, as it was bound to do, "confer and negotiatesincerelywith the representatives of its employees . . . with anopen mind and a sincere desire to reach an agreement in a spirit ofamity and cooperation." 26As above noted, the Unions on December 7 declared a strike at thePortland plant.The, strike was still in effect at the time of thehearing.A substantial cause of the strike and its prolongation wasthe justified feeling of the Unions that the respondent was "stalling";`that is, not fulfilling its obligation to bargain, collectively as requiredby the Act.We find that on September 19, 1940, and at all times thereafter,the respondent has refused to bargain with the Retail Clerks and theWarehousemen as the exclusive representatives of its employees in, ab National Labor RelationsBoardv. Remington Rand, Inc.,04 F. (2d) 862(C C. A. 2),cert.den., 304 U. S. 576;The M. H. Ritzwoller Company v.National Labor RelationsBoard,114 F (2d) 432 (C C A 7),enf'g as modifiedMatterof The M. H.RitzwollerCompanyandCoopers International Union of North America, Local No.28, 15 N. L. R. B.15;National Labor Relations Board V. Lightner Publishing Corp. of Illinois,113 F. (2d)621 (C C. A.7), enf'g as modMatter of Lightner Publishing Corporation of IllinoisandChicago Printing Pressmen'sUnion, No. 3, Chicago Typographical Union No. 16,12 N. L.R.B. 1255;Matter of Manville Jenckes Corporation and Woonsocket Rayon CompanyandIndependent Textile Union of America,30 N. LR. B., No. 60.21 See theReedofPrincecase,supra,footnote 15. MONTGOMERY WARD & COMPANY125appropriate units with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and that the respondent;has thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.We findfurther that the respondent's refusals to bargain caused and prolongedthe strike at Portland, which began on December 7, 1940.B. Interference, restraint, and coercionOn Sunday, December 8, 1940, the day following the commencement'of the strike at Portland, Robinson, superintendent of operations ofthe mail-order house, called a meeting of the operating superintend-ents of each floor, handed them a list of the names and telephone num-bers of employees who worked under them, and instructed, them totransmit to those employees a message as follows : .Since you were not at work today I wanted to let you knowthat we are operating tomorrow as usual and your job is' openfor you if you want to come in.(When you have made the above statement, listen for the em-ployee's reaction to it.Do not make any further statement unlessthe employee asks some question. It is not possible to set outall the possible questions which you may be asked, but in answer-ing the questions you should confine yourself to a repetition ofthe thought contained in the quotation above.When questionsare asked, you may answer them frankly, but above all, do not inany way insist that the employee should come to work or intimatethat their jobs will be in danger.The main purpose of this callis to notify the employee that the plant is operating and his job,iswaiting for him if he wants to come in.)From the testimony of W. A. McGowan, operating superintendentof the fifth floor of the mail-order house, it is evident that the abovemessage was delivered to the employees by the respondent's super-visory employees.However, the testimony of three employees, whoworked under McGowan, and who did not report for work on De-cember 7, of how McGowan attempted to procure their return to workshows that he went beyond these instructions.Helen Blackburn testi-fied that on the evening of the day the strike was called 27 she tele-phoned McGowan to tell him that she had not been to work thatday because she did not want to cross the picket line and that McGowanreplied, "that I didn't have to go through the picket line, that I could21Either McGowan must have received his instructions the day of the strike or thiscallmust have been made on the day following the strike, because Mrs. Blackburn testifiedthat she did her telephoning after she had received a call that the store would be openfor operations Monday morning. 126DECISIONS ' OF NATIONAL LABOR RELATIONS BOARDgo through the back way ...He said for me to tell the kids thatif they weren't there on Monday morning, (December 9), he wasgoing to reinstate [sic] them with new employees."Robert Fullerton testified that one evening, about the middle ofthe week following the strike, McGowan and his wife visited hishome for the first time and McGowan stated that "he was just makinga friendly call . . . coming around to each and every one that hefigured he could trust . . . in order to get them back to work, andto tell them that if they were not there by a certain date, they wouldhave to have their jobs refilled."According to Fullerton, McGowaninformed him during the conversation that the respondent "wouldnever go union, that if it did, they would lock the door."William E. Hough testified that during the first week of the strikehe" learned that in his absence McGowan had visited his home.Hedecided to repay the call.According to Hough, McGowan told him-... if I wanted to come back to work that I didn't have to reallygo through the picket line. I could come around through theback way of the store . . .He said he hated to see me out; . . .he didn't want to see me lose money . . .He said that the storewould never go union ; that they would lock the store up andsend all the books and everything to the Chicago house beforethey would sign a union contract . . .He told us about Beedeand Jack Walker-those are the two boys working on our floor-coming around through the back entrance . . .And before Ileft, he said he would like to have me get hold of as many fellowsas I could and talk to them and tell them they could come inthe back door. . . .McGowan denied having any telephone conversation with Black-burn, and in effect. denied the aforementioned testimony of Fullertonand Hough. Present at McGowan's home the evening that Houghpaid his visit was another employee by the name of John B. Long,who wanted McGowan's advice as to whether to return to work.Long did return to work on December 17, and was in the employmentof the respondent at the time he testified in its behalf.Long corrob-orated the testimony of McGowan as to what had occurred at thelatter's home.In his Intermediate Report the Trial Examiner statesthat he "carefully observed the demeanor of the aforesaid witnessesand was" more favorably impressed by Blackburn, Fullerton andHough than by McGowan and Long." Furthermore, analysis of thetestimony of both McGowan and Long reveals certain admissionsindicating the substantial accuracy of the testimony of Fullerton andHough.While McGowan insisted that he told both Hough and Long. MONTGOMERY WARD &, COMPANY127that he could not advise them as to whether or not they should returnto work, nevertheless, he admitted that they did discuss-about going through the picket line . . . I know that I broughtit' out in this respesct, that Jack Walker and a few of the boyswere driving into the parking lot and coining to the plant thatway.I personally said that I wouldn't go that way; that Iwould walk up the ramp to the second floor.AlthoughMcGowan testified that his suggested method meantgoing through the picket line, it is clear that McGowan was attempt-ing to persuade both employees to return to work.While denyingthat lie made any statement that the respondent "would never gounion," McGowan admitted having stated that the respondent wouldnot, agree to a closed shop.While claiming that McGowan merelystated that the respondent would not agree to a closed shop, therespondent'switness Long admitted that the statement was made inreply to a question of whether the store "would ever go union."Uponthe entire record, we credit the testimony of Blackburn, Fullerton,and Hough as being in substantial,accord with the facts, as did theTrial Examiner.Despite its instructions not to "in any way insist that the employeeshould come to work or intimate that their jobs will be in danger,"the respondent is clearly responsible for McGowan's coercive state-ments to Blackburn, Fullerton, and Hough .211Moreover the respond-ent offered no evidence to show that any of its employees-were underany misapprehension that the respondent was not operating or thattheir jobs were not open for them if they wanted.to work. Further,as -we have found above, tl'ie strike. was caused by the respondent'sunlawful refusal to bargain collectively.Under these circumstancesand upon the entire record, we find that the respondent, by communi-cating with the employees directly through its supervisory employees,and by stating to the employees that "we are operating tomorrow asusual and your job is open for you if you want to come in," was seekingto induce the striking employees to desert the Unions and to abandontheir concerted activity. -We find that by such solicitation and, byundercutting in this manner the authority of the Unions to act asthe exclusive bargaining agents of the employees in the appropriateunits,29 as well as by McGowan's statements to Blackburn, Fullerton,and Hough, the respondent has interfered with, restrained, and co-°Inteinational Association of Machinists v. National Labor Relations Board,311 U S. 72,aff'g 110 F. '(2d) 29 (App. D. C.), enf'gMatter of The Serrick Corporation and - Inter-nationalUnion, -United Automobile TVorkers of America, LocalNo. 459, 8 N. L. R. B. 621 ;H. J. Heinz Co v National Labor Relations Board,311 U. S. 514, aff'g 110 F, (2d) 843(C.C.A 6), enf'gMatter Aof H. J. Heinz CompanyandCanning and Pickle Workers,Local No.325,affiliated with Amalgamated Meat Cutters and ButcherWorkmen ofAmerica,American Federation of Labor,10 N L R. B. 96329 See footnote 25,supra.- 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD7 of the Act.^e of the rights guaranteed in SectionIV.THE EFFECT OF THE UNFAIR,LABOR PRACTICESUPON COMMERCEThe- activities' of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I ' above, have a close, intimate, and substantialrelation to trade, traffic,and commerce'amongthe several States, andtendto lead to labor disputesburdening and obstructingcommerceand the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we shall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.Having found that the respondent has refused to bargain collec-tively with the Retail Clerks and the Warehousemen, we shall orderthat the respondent,upon request,bargain collectively with the Unionsand, if understandings are reached, embody such understandings insigned agreements.We have found that the unfair labor practices of the respondentcaused and prolonged the strike which began on December 7, 1940. Inorder to restore the status quo as existed prior to the time the respond-ent committed the unfair labor practices, we shall order the respondent(1) to offer reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rights andprivileges, to those employees who went on strike on December 7, 1940,or thereafter,and who have applied for and have not been offered rein-statement, and (2)upon application to offer reinstatement to theirformer or substantially equivalent positions,without prejudice totheir seniority and other rights and privileges, to those employees whowent on strike on said date, or thereafter, and who have not previouslyapplied for reinstatement; dismissing if necessary any persons hiredby the respondent after December 7, 1940, the date of the strike, andnot in the employ of the respondent on said date.If thereupon,because of a reduction in force, there is not sufficient employmentavailable for the employees to be offered reinstatement,all availablepositions shall be distributed among all employees,without discrim-ination against any employee because of his union affiliation or activ-ities,following such a system of seniority or other non-discriminatorypractice to such extent as has-heretofore been applied in the conductof the respondent's business.Those employees,if any, remaining MONTGOMERY WARD & COMPANY1,29after such distribution, for whom no employment is immediately avail-able, shall be placed upon a preferential list and offered employmentin, their former or substantially equivalent positions as such employ-ment becomes available and before other persons are'hired for suchwork, in the order determined among them by such system of seniorityor other non-discriminatory practice as has heretofore been -followedby the respondent.We shall order the respondent to make whole those employees whowent on strike December 7, 1940, or thereafter, and who have appliedfor and have not been offered reinstatement, for any loss of pay theymay have suffered by reason of the respondent's refusal, if any, toreinstate them, by payment to each of them of a sum,of money equalto that which he would normally have, earned as wages during theperiod from five (5) days after the date on which lie applied for rein-statement to the date of the respondent's- offer of reinstatement orplacement upon it preferential list, less his net -earnings,30- if any,during such period.We shall also order the respondent to, makewhole those employees who went out on stilike-on December 7, 1940,or thereafter, and who have not' previously applied for reinstatementfor any loss of pay they may suffer by reason of the respondent'srefusal, if any, to reinstate them, as provided above, by payment toeach o f,tlieni of a sum of money equal to that which lie would normallyhave earned as wages during the period from five (5) days after thedate on which he applied for reinstatement to the date of the respond-ent's offer of reinstatement or placement on a preferential list, less hisnet earnings, if any, during such period.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Warehousemen's Union,Local No. 206,chartered by InternationalBrotherhood of Teamsters,Ch,auffeui;s,Stablemen and Helpers ofAmerica,and Retail Clerks'International Protective Association,Local N o. 1257, both affiliated with the American Federation of Labor,are labor organizations,within the meaning of Section 2(5) of theAct.2.Allmerchandise checkers in the shipping department; allreceiving clerks in the receiving department;all- employees on the30By "net earnings" is meant earningsless expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the respondent'sdiscrimination against him and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America, Lumber and Saw null Workers Unionl, Local2590, 8 N. L R B.440'Mon ea i et dived for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be consideredas earningsSeeRepublicSteel Corporation v.N. L RB, 311 U S 7 130'RELATIONS BOARDfreight elevators;all sorters,completers,and packers,but not billersin the packing and billing department;all employees of the package-opening department except authenticators;all employees of the cen-tral-repair unit except those engaged in office work; all employees inthe jewelry-repair unit engaged in handling merchandise,exceptwatchmakers;all employees in the merchandise division except time-keepers and employees engaged in taking orders;all employees in thesupply and multigraph department who fill in and-stock-supplies, allemployees who handle merchandise in the operating auditing, stock-control, and catalog-service departments;all porters;and all em-ployees at"the warehouse,excluding supervisory employees,have atall times material herein constituted and now constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section9 (b) of the Act.'3.Warehousemen'sUnion, Local No. 206,chartered by Interna-tional Brotherhood of Teamsters,Chauffeurs,Stablemen and Helpers,ofAmerica,is and at all times sinceAugust 10,1940, has been theexclusive representative of all the employees in such unit for thepurposes of collective bargaining,within the meaning of Section9 (a) of the Act.4.All retail clerks engaged in handling or selling merchandise,including display helpers,tiremounters,stockmen, order fillers,markers, messengers,outside salesmen,and floor cashiers,exclusiveof supervisory employees,have at all times material herein consti-tuted and now constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9(b) of the Act.5.Retail Clerks'International Protective Association, Local No.1257,is and at all times since August 6, 1940,has been the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of theAct..6.By refusing to bargain collectively with Warehousemen'sUnionLocal No. 206,chartered by the International Brotherhood of Team-sters,Chauffeurs,Stablemen and Helpers of America,and RetailClerks' International Protective Association, Local No. 1257, respec-tively,as the exclusive representatives of its employees in the respec-tiveappropriate units, the respondent has engaged in and isengaging in' unfair labor practices, within'the meaning of Section8 (5) of the Act.7.By interfering with, restraining,and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8(1) of the Act.'8.The aforesaid labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2 (6) and(7) of the Act. MONTGOMERY, WARD & COMPANY131ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Montgomery Ward &; Company,' Portland, Oregon, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Warehousemen's Union,-Local No. 206, chartered by International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, as the exclusive rep-resentative of all merchandise checkers in the shipping, department;all receiving clerks in the receiving department; all employees on thefreight elevators; all sorters, completers, and packers, but not billersin the packing and billing department; all employees of the package-opening department except;authenticators; all employees of the cen-tral-repair unit except those engaged in, office work; all employeesin the jewelry-repair unit engaged in handling merchandise, exceptwatchmakers; all employees in the merchandise division except time-keepers and employees engaged in taking orders; all employees in thesupply and multigraph department who fill in and stock supplies; allemployees who handle merchandise in the operating auditing, stock-control, and catalog-service departments; all porters; and all em-ployees at the warehouse, excluding supervisory employees;(b)Refusing to bargain collectively with Retail Clerks' Interna-tional Protective Association, Local No. 1257, as the exclusive repre-sentativeof all retail clerks engaged in handling or sellingmerchandise, including display helpers, tire mounters, stock men,order fillers, markers, messengers, outside salesmen, and floor cashiers,exclusive of supervisory employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Offer to those employees who went on strike on December 7,1940, or thereafter, and who have applied for and have not beenoffered reinstatement, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority_or other rights and privileges, in the manner providedin the section entitled "The Remedy" above; and place those em- 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees for whom employment. is not immediately available upon apreferential list in the manner set forth in said section, and there-after, in said manner, offer them employment as it becomes available;(b)Upon application offer to those employees who went on strike,onDecember 7, 1940, or thereafter, and who have not previouslyapplied for reinstatement, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, in the manner providedin the section entitled "The Remedy" above; and place those em-ployees for whom employment is not immediately available upon apreferential list in the manner set forth in said section, and there-after, in, said manner, offer them employment as it becomes available;(c)Make whole the employees specified in paragraph 2 (a) above,for any loss of pay they may have suffered by reason of the respond-_ent's refusal, if any, to reinstate them, by payment to each of themof a sum of money equal to that which he would normally haveearned as wages, during the period from five (5) days after the dateon which he applied for reinstatement to the date of the respondent'soffer of reinstatement or placement upon a preferential list, less hisnet earnings, if any, during said period;(d)Make whole the employees specified in paragraph 2 (b) above,for any loss of pay they may suffer by reason of the respondent'srefusal, if any, to reinstate them pursuant to paragraph 2 (b) above,by payment, to each of them of a sum of money equal to that whichhe would normally have earned as wages, during the period fromfive (5) days after the date on which he applies for reinstatement tothe date of the respondent's offer of reinstatement or placement upona preferential list, less his net earnings, if any, during said period;(e)Upon request, bargain collectively with Warehousemen's Union,Local No. 206, chartered by International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers of America, as the exclusiverepresentative of all merchandise checkers in the shipping depart-ment; all receiving clerks in the receiving department; all employeeson the freight elevators; all sorters, completers, and packers, but not'billers in the packing and billing department; all employees in thepackage-opening department except authenticators; all employees ofthe central-repair unit except those engaged in office work; all em-ployees in the jewelry-repair unit engaged in handling merchandise,except watchmakers; all employees in the merchandise division ex-cept timekeepers and employees engaged in taking orders; all em-ployees in the supply and multigraph department who fill in andstock supplies; all employees who handle merchandise in the operat-' big auditing, stock-control, and catalog-service departments; all'porters; and all employees at the warehouse, excluding supervisory 6MONYfGOMERY WARD & COMPANY133employees, with respect to rates of pay. wages, hours of employment,and other conditions of employment, and, if an understanding isreached on any such matters, upon request embody such understandingin a signed agreement;(f)Upon request, bargain collectively with Retail Clerks' Inter-nationalProtectiveAssociation, LocalNo. 1257, as the exclusiverepresentative of all retail clerks engaged in handling or selling mer-chandise, including display helpers, tire mounters, stock men, orderfillers,markers,messengers, outside salesmen, and floor cashiers,exclusive of supervisory employees, with respect to rates of pay,wages, hours of employment, and other conditions of employment,.and, if an understanding is reached on any such matters, upon requestembody such understanding in a signed agreement;(g)Post imii ediately in conspicuous places in its Portland, Ore-gon, plant, and maintain for a period of not less than sixty (60)consecutive clays from the date of posting, notices to its employeesstating : (1) -that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), and(c).of this Order; and (2) that the respondent will take the affirma-tive action set forth in paragraphs 2 (a), (b), (c), (d), (e), and (f)of this Order,;(h)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.MR. GERARD D. RFiLLY took no part in the, consideration of theabove Decision and Order.433257-42-vOL 37-10